262 S.W.3d 678 (2008)
Maurice POINDEXTER, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90486.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
Michelle Murphy Rivera, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Richard Anthony Starnes, co-counsel, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., MARY K. HOFF, J.
Prior report: 173 S.W.3d 926.

ORDER
PER CURIAM.
Maurice Poindexter (Movant) appeals the motion court's denial of his Rule 29.15 motion after a jury verdict convicting him of first-degree assault, in violation of section 565.050 RSMo 2000,[1] and armed criminal action, in violation of section 571.015. Movant was sentenced as a prior offender to concurrent terms of thirty years for first-degree assault and ten years for armed criminal action. His conviction and sentence were affirmed on direct appeal. State v. Poindexter, 173 S.W.3d 926 (Mo. App. E.D.2005). Movant now appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.